LICENSE AGREEMENT




This LICENSE AGREEMENT (the "Agreement") is made as of March 14, 2014 (the
"Effective Date") by and between MediJane Holdings, Inc., f/k/a Mokita, Inc., a
Nevada corporation (“MediJane”) and Phoenix Bio Pharmaceuticals Corporation
("Phoenix Bio Pharm”). MediJane and Phoenix Bio Pharm are each referred to
herein by name or, individually, as a "Party" or, collectively, as "Parties."




BACKGROUND




WHEREAS,   Phoenix Bio Pharm has created strategic relationships with known
brands, product developers, biochemists, botanists, pharmacists  and operators
of growing facilities, dispensaries, production facilities for treatment of
illnesses within the bio pharmaceutical and medical marijuana industry;




WHEREAS, MediJane intends to market and sell medical delivery systems for the
use of cannabinoids for the treatment of and/or management of a range of
illnesses.




WHEREAS, MediJane desires to obtain an exclusive license for the territory of
North America to such intellectual property and know-how;




WHEREAS, Phoenix Bio Pharms desires to grant such license to MediJane, all on
the terms and conditions herein; and




WHEREAS, MediJane agrees to provide consideration to Phoenix Bio Pharm in
exchange for the grant of such license in the form of common shares of MediJane,
as further described herein.




NOW, THEREFORE, in consideration of the mutual covenants and agreements provided
herein below and other consideration, the receipt and sufficiency of which is
hereby acknowledged, MediJane and Phoenix Bio Pharm hereby agree as follows:







ARTICLE 1

DEFINITIONS




As used in this Agreement, capitalized terms shall have the meanings indicated
in this Article 1 or as specified elsewhere in this Agreement:




1.1 "Affiliate" means, "Affiliate" shall mean any corporation, partnership,
limited liability company or other legal entity with a majority interest in any
Party, or which is under common control of such legal entity as any Party, or of
which a majority interest is owned by any Party.











1.2 "Confidential Information" means any information of a confidential and
proprietary nature, including but not limited to know-how, information,
invention disclosures, patent applications, proprietary materials and/or
technologies, economic information, business or research strategies, purchase
orders (and any information included therein), trade secrets, and material
embodiments thereof, disclosed by a Party to the other Party and characterized
to the receiving Party as confidential.  




1.3 "Phoenix Bio Pharm Assets" means all other current, currently in development
and future products, services, technology and content developed by, acquired,
licensed or otherwise owned by Phoenix Bio Pharm, both during and after the term
of this Agreement, including without limitation all intellectual property and
know-how relating to production of products covered under this license from
Phoenix Bio Pharm, and as further specifically identified below.

Specific products currently covered under this license agreement shall include;

(a)

Transdermal Patches for the delivery of medicinal cannabis;

(b) Orally administered cannabis extracts including capsules, gel-caps, soluble
tabs, lozenges;

(c) Concentrated cannabis extracts for the use in electronic vapor systems,
inhalers, atomizers and other efficacious delivery systems;

(d) Sublingual and buccal dispensing products and extraction technology;

(e) Suppository cannabis delivery systems;

(f) Salves, creams, gels, lotions, essential oils and other liquid cannabinoid
extracts;

(g) Products and active ingredients sourced through River Rock Wellness, Phoenix
Bio Pharm affiliates and other strategic relationships.




Phoenix Bio Pharm shall retain full ownership of all Phoenix Bio Pharm Assets
and all IP Rights therein, at all times during and after the term of this
Agreement.  Nothing in this Agreement is intended by the parties or shall
operate in any way to transfer any ownership interest of any kind in the Phoenix
Bio Pharm Assets to MediJane.




 Notwithstanding the foregoing, "Phoenix Bio Pharm Assets" shall not include the
current or future products, services, technology and content owned by MediJane.




1.4 "Law" means, individually and collectively, any and all laws, ordinances,
orders, rules, rulings, directives and regulations of any kind whatsoever of any
governmental, court or regulatory authority within the applicable jurisdiction.




1.5 "Licensed Know-how" means, to the extent necessary or reasonably useful for
the




(a) research, development, manufacture, use or sale of Licensed Products, or




(b) research, development or use of any and all technical information,
information, regulatory information, know-how, processes, procedures, methods,
formulae, protocols, techniques, software and data that Phoenix Bio Pharm
controls as of the Effective Date.




1.6 "Licensed Product" means any product with respect to which Phoenix Bio Pharm
and/or its Affiliates has

 (i) conducted research and/or development activities

(ii) acquired, licensed, or otherwise sourced to commercially exploit and

(iii) a material commercialization interest at the time of the first commercial
sale or use of such product.

 

1.7  "MediJane Assets” means all assets not derived from the Phoenix Bio Pharm
Assets but rather created independently by or on behalf of MediJane during the
term of this License Agreement.




1.8 "Person" means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.




1.9 "Territory" means North America.




1.10 "Third Party" means any Person other than Phoenix Bio Pharm, MediJane, or
any Affiliate of either Phoenix Bio Pharm or MediJane.

 

ARTICLE 2

LICENSES AND TECHNOLOGY TRANSFER




2.1 Grants to MediJane.




(a) Licensed IP and Phoenix Bio Pharm Assets. Subject to the terms and
conditions of this Agreement, Phoenix Bio Pharm hereby grants to MediJane an
exclusive, right and license for the territory of North America, with the right
to grant sublicenses in accordance with Section 2.1(c) to have made, use, sell,
offer for sale and import Licensed Products, and to use the Phoenix Bio Pharm
Assets to make, have made, use, sell, offer for sale and import Licensed
Products in the Territory.  




(b) Copyrights. Subject to the terms and conditions of this Agreement, Phoenix
Bio Pharm hereby grants to MediJane and its Affiliates an exclusive, fully paid
right and license under any and all copyrights in the Phoenix Bio Pharm Assets,
if any, with the right to grant sublicenses in accordance with Section 2.1(c),
to reproduce and distribute copies of instruction manuals and information within
the Phoenix Bio Pharm Assets, and to incorporate such copyrighted works, if any,
within the Phoenix Bio Pharm Assets, in whole or in part, into derivative works
for distribution, as reasonably necessary to practice the rights and license
granted to MediJane under Section 2.1(a).  Phoenix Bio Pharm will retain all
other rights in such copyrighted works, if any, within the Phoenix Bio Pharm
Assets.




(c) Sublicenses. The licenses granted pursuant to this Section include the right
to grant sublicenses within the scope of such license set forth in this
Section 2.1(c) pursuant to a written agreement (each a "Sublicense Agreement")




With respect to each sublicense granted by MediJane, MediJane shall grant such
sublicense only in connection with the assignment or license by MediJane to such
Third Party sublicensee of a right, under intellectual property owned or
otherwise controlled by MediJane that was not licensed from Phoenix Bio Pharm
hereunder, to make, have made, use, sell or import any MediJane Product.
  MediJane may not transfer any Phoenix Bio Pharm Assets, or any derivative or
modification thereof, to any Third Party as a Licensed Product in accordance
with this Section 2.1(c) under the terms of a Sublicense Agreement.




Promptly following execution of any Sublicense Agreement hereunder, MediJane
shall notify Phoenix Bio Pharm in writing of the identity of the sublicensee,
such information to be MediJane Confidential Information and subject to the
restrictions set forth in Article 5.   Upon a written request of Phoenix Bio
Pharm will provide a complete copy of any Sublicense Agreement to an independent
law firm, mutually acceptable to both Phoenix Bio Pharm and MediJane, to review
the terms of such Sublicense Agreement and the terms of this Agreement and,
after such review, provide to Phoenix Bio Pharm a written statement that the
terms of such Sublicense Agreement are or are not consistent with the terms of
this Section 2.1(c).




2.2 Restrictions on Use and Transfer of the Phoenix Bio Pharm Assets.




(a)

The Phoenix Bio Pharm Assets and any derivatives or modifications thereof, shall
be used by MediJane and its Affiliates




 (i) only in accordance with this Agreement, including, with respect to Third
Party sublicensees of MediJane, Section 2.1(c), and




 (ii) in compliance with Law.

 

(b) In the event that Phoenix Bio Pharm has a reasonable basis to believe that
MediJane, or any Affiliate or sublicensee of MediJane or its Affiliates, is
using or has used any of the Phoenix Bio Pharm Assets in a manner that is
inconsistent with the terms of this Agreement, Phoenix Bio Pharm shall provide
written notice to MediJane describing such reasonable basis prior to initiating
any legal action or proceeding.    As soon as practicable, but in no event later
than ten business days after MediJane' receipt of such written notice, the
Parties shall confer, either in person or by telephone, to discuss and attempt
to resolve Phoenix Bio Pharm’s concerns.  In the event that Phoenix Bio Pharm's
concerns are not resolved in such conference, MediJane will initiate an
investigation regarding Phoenix Bio Pharm’s concerns and, in a separate
conference, either in person or by telephone, will provide to Phoenix Bio Pharm
a summary of its findings.




2.3 No Other Rights.    Phoenix Bio Pharm and MediJane each acknowledges that
the rights and licenses granted under this Article 2 and elsewhere in this
Agreement are limited to the scope expressly granted.  Accordingly, except for
the rights expressly granted under this Agreement, no right, title, or interest
of any nature whatsoever is granted whether by implication, estoppel, reliance,
or otherwise, by either Party to the other Party.  All rights with respect to
technology, patents or other intellectual property rights that are not
specifically granted herein are reserved to the owner thereof.




 

ARTICLE 3

LICENSE FEES






At Closing, Phoenix Bio Pharm shall receive 26,000,000 restricted common shares
of MediJane for the exclusive license granted hereunder.







ARTICLE 4

CONFIDENTIALITY




4.1 Confidentiality Obligations. Each Party agrees that, during the term of this
Agreement and for two years thereafter, all Confidential Information of the
other Party shall be maintained in strict confidence, and shall not be used for
any purpose other than the purposes expressly permitted by this Agreement, and
shall not be disclosed to any Third Party. The foregoing obligations will not
apply to any portion of Confidential Information to the extent that it can be
established by competent proof that such portion:




(a) was already known to the recipient as evidenced by its written records,
other than under an obligation of confidentiality, at the time of disclosure;




(b) was generally available to the public or was otherwise part of the public
domain at the time of its disclosure to the recipient;




(c) became generally available to the public or otherwise becomes part of the
public domain after its disclosure and other than through any act or omission of
the recipient in breach of this Agreement; or




(d) was subsequently lawfully disclosed to the recipient by a Third Party other
than in contravention of a confidentiality obligation of such Third Party to the
disclosing party.

 

4.2 Permitted Usage. Each Party may use and disclose Confidential Information of
the other Party as follows:




(a) under appropriate confidentiality provisions no less restrictive than those
in this Agreement, in connection with the performance of its obligations or
exercise of rights granted to or retained by such Party in this Agreement or




(b) in connection with complying with the terms of agreements with Third
Parties, prosecuting or defending litigation, complying with applicable
governmental regulations, filing for, obtaining and maintaining regulatory
approvals, or otherwise required by Law; provided, however, that if a Party is
required by Law to make any disclosure of the other Party's Confidential
Information it will give reasonable advance notice to the other Party of such
disclosure requirement and will use its reasonable efforts to secure
confidential treatment of such Confidential Information required to be
disclosed;




(c) in communication with potential or actual collaborators, partners, or
licensees (including without limitation potential sublicensees), who prior to
such disclosure have agreed in writing to be bound by obligations of
confidentiality and non-use no less restrictive than the obligations set forth
in this Article 4;




(d) in confidence to potential or actual investment bankers, advisors (including
without limitation financial advisors and accountants), investors, lenders,
acquirers, merger partners, or other potential financial or strategic partners,
and their attorneys and agents) on a need to know basis; provided, however, that
the receiving Party shall remain responsible for any failure by any Person who
receives Confidential Information pursuant to this Section 4.2 to treat such
Confidential Information as required under this Article 4; and/or




(e) to the extent mutually agreed to by the Parties in a prior writing.




4.3 Confidential Terms.  Each of the Parties agrees not to disclose to any Third
Party the terms and conditions of this Agreement without the prior approval of
the other Party. Notwithstanding the foregoing, a Party may disclose the terms
of this Agreement in confidence to its Affiliates in connection with the
performance of this Agreement and solely on a need-to-know basis; to potential
or actual collaborators, partners, or licensees (including without limitation
potential sublicensees), who prior to disclosure must agree to be bound by
obligations of confidentiality and non-use no less restrictive than the
obligations set forth in this Article 4;

and/or in confidence to potential or actual investment bankers, advisors
(including without limitation financial advisors and accountants), investors,
lenders, acquirers, merger partners, or other potential financial or strategic
partners, and their attorneys and agents) on a need to know basis; provided,
however, that the receiving Party shall remain responsible for any failure by
any Person who receives Confidential Information pursuant to this Section 4.3 to
treat such Confidential Information as required under this Article 4.




4.4 Exceptions for Applicable Law or Regulation.  Notwithstanding anything to
the contrary in this Article 4, a Party may disclose any Confidential
Information of the other Party or the terms of this Agreement that is required
to be disclosed under Law; provided that, except where impracticable, such Party
shall give the other Party reasonable advance notice of such disclosure
requirement (which shall include a copy of any applicable subpoena or order) and
shall afford the other Party a reasonable opportunity to oppose, limit or secure
confidential treatment for such required disclosure.  In the event of any such
required disclosure, a Party shall disclose only that portion of the
Confidential Information of the other Party that is required by Law to be
disclosed and, in the event a protective order is obtained by the other Party,
nothing in this Article 4 shall be construed to authorize the Party that is
subject to the disclosure requirement to use or disclose any Confidential
Information of the other Party to any Person other than as required by Law or
beyond the scope of the protective order.  A Party may disclose this Agreement
if required to be disclosed by Law to the extent, and only to the extent, such
Law require such disclosure and, in such an event, such Party provides the other
Party a reasonable opportunity to review and comment on the general text of such
disclosure, which comments shall be incorporated by the disclosing Party if
reasonable under the circumstances.




4.5  Public Announcements.  Except to the extent required by Law, neither Party
shall make any public announcements concerning this Agreement or the terms
hereof without the prior written consent of the other Party.







ARTICLE 5

INDEMNIFICATION




5.1 Indemnification by MediJane.  MediJane shall indemnify, defend and hold
Phoenix Bio Pharm and its Affiliates, agents, employees, officers, and directors
(the "Phoenix Bio Pharm Indemnitees") harmless from and against any and all
liability, damage, loss, cost, or expense (including without limitation
reasonable attorneys' fees) arising out of Third Party claims or suits related
to:




(a) breach by MediJane of any of its representations, warranties, or covenants
under this Agreement;




(b) the negligence or willful misconduct of MediJane or its Affiliates, and its
or their directors, officers, agents, employees, or consultants; and




(c) any exploitation by, or under the authority of, MediJane of the licenses
granted under Section 2.1 (including by any Affiliate or sublicensee); provided,
however, that MediJane obligations pursuant to this Section 5.1 will not apply
to the extent such claims or suits result from

(i) any claim or suit by a Third Party that use or exploitation of the Phoenix
Bio Pharm  Assets as delivered to MediJane infringe intellectual property rights
of such Third Party except with respect to any such claim or suit that is a
consequence of actions by MediJane to modify or derivatize such Phoenix Bio
Pharm Assets, the combination of such Phoenix Bio Pharm Assets with other
materials or




 (ii) the negligence or willful misconduct of any of the Phoenix Bio Pharm
Indemnitees or breach by Phoenix Bio Pharm of its representations, warranties,
or covenants set forth in this Agreement, or to the extent that Phoenix Bio
Pharm has indemnification obligations with respect to such claims or suits under
Section 5.2.




5.2 Indemnification by Phoenix Bio Pharm. Phoenix Bio Pharm shall indemnify,
defend, and hold MediJane and its Affiliates, sublicensees, agents, employees,
officers, and directors (the "MediJane Indemnitees") harmless from and against
any and all liability, damage, loss, cost, or expense (including without
limitation reasonable attorneys' fees) arising out of Third Party claims or
suits related to:




(a) breech by Phoenix Bio Pharm of any of its representations, warranties, or
covenants under this Agreement; and




(b) the negligence or willful misconduct of Phoenix Bio Pharm or its Affiliates,
and its or their directors, officers, agents, employees, or consultants;
provided, however, that Phoenix Bio Pharm’s obligations pursuant to this
Section 5.2 will not apply to the extent such claims or suits result from the
negligence or willful misconduct of any of the MediJane Indemnitees or breach by
MediJane of its representations, warranties, or covenants set forth in this
Agreement, or to the extent that MediJane has indemnification obligations with
respect to such claims or suits under Section 5.1.




5.3 Procedure.  As a condition to a Party's right to receive indemnification
under Section 5.1 or Section 5.2, it shall:




(a) promptly deliver notice in writing (a "Claim Notice") to the other Party as
soon as it becomes aware of a claim or suit for which indemnification may be
sought pursuant to Section 5.1 and Section 5.2 (provided that the failure to
give a Claim Notice promptly shall not prejudice the rights of an indemnified
Party except to the extent that the failure to give prompt notice materially
adversely affects the ability of the indemnifying Party to defend the claim or
suit);




(b) cooperate with the indemnifying Party in the defense of such claim or suit,
at the expense of the indemnifying Party; and




(c) if the indemnifying Party confirms in writing to the indemnified Party its
intention to defend such claim or suit within ten days after receipt of the
Claim Notice, permit the indemnifying Party to control the defense of such claim
or suit, including without limitation the right to select defense counsel;
provided that, if the indemnifying Party fails to




(i)

provide such confirmation in writing within such ten day period or




(ii) after providing such confirmation, diligently and reasonably defend such
suit or claim at any time, the indemnifying Party's right to defend the claim or
suit shall terminate immediately in the case of (i) and otherwise upon ten days'
written notice by the indemnified Party to the indemnifying Party, and the
indemnified Party may assume the defense of such claim or suit at the sole
expense of the indemnifying Party but may not settle or compromise such claim or
suit without the consent of the indemnifying Party, not to be unreasonably
withheld or delayed. In no event, however, may the indemnifying Party compromise
or settle any claim or suit in a manner which admits fault or negligence on the
part of any indemnified Party or that otherwise materially affects such
indemnified Party's rights under this Agreement or requires any payment by an
indemnified Party without the prior written consent of such indemnified Party.
  Except as expressly provided above, the indemnifying Party will have no
liability under this Article 5 with respect to claims or suits settled or
compromised without its prior written consent.







ARTICLE 6

REPRESENTATIONS, WARRANTIES, AND COVENANTS




6.1 General.  Each Party represents and warrants to the other that:




(a) it is duly organized and validly existing under the Law of the jurisdiction
of its incorporation, and has full corporate power and authority to enter into
this Agreement and to carry out the provisions hereof;




(b) it is qualified to do business and is in good standing in each jurisdiction
in which it conducts business;  




(c) duly authorized to execute and deliver this Agreement and to perform its
obligations hereunder, and the person executing this Agreement on its behalf has
been duly authorized to do so by all requisite corporate action;




 (d) this Agreement is legally binding upon it and enforceable in accordance
with its terms and the execution, delivery and performance of this Agreement by
it does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any
material Law; and




(e) it is not aware of any action, suit or inquiry or investigation instituted
by any Person which questions or threatens the validity of this Agreement.




6.2 Phoenix Bio Pharm Representations, Warranties and Covenants.




(a) Phoenix Bio Pharm represents and warrants that, as of the Effective Date,
except as set forth on Schedule 6.2(a),




 (i)  Phoenix Bio Pharm has the right and authority to enter into this Agreement
and to grant the rights and licenses granted to MediJane herein;

 

(ii)

the Licensed IP and the Phoenix Bio Pharm Assets are free and clear of any and
all liens and/or encumbrances;




(iii)

Phoenix Bio Pharm has not granted any right, license or interest in the Licensed
IP, or any portion thereof, inconsistent with the rights and licenses granted to
MediJane herein;




(iv)

there are no Third Party actions, claims or demands, and, to Phoenix Bio Pharm’s
knowledge, (A) there are no threatened or pending Third Party actions, claims or
demands and (B) there is no reasonable basis to support any Third Party action,
claim or demand, relating either to the Licensed IP or the right of Phoenix Bio
Pharm to grant to MediJane the rights and licenses granted herein;




(v)

the Phoenix Bio Pharm delivered to MediJane include the tangible materials that
are currently being used for the benefit of  Phoenix Bio Pharm at Phoenix Bio
Pharm for similar purposes as those contemplated hereunder and, to Phoenix Bio
Pharm’s knowledge, it is not in possession of any other such materials that
would be necessary for the practice of the rights granted to MediJane pursuant
to Section 2.1(a) and Section 2.1(b), other than any such materials for which
Phoenix Bio Pharm has contractual obligations as of the Effective Date that
would preclude such delivery to MediJane;




(vi)

Phoenix Bio Pharm has not granted a license right to any Third Party to practice
the Licensed IP, to use the Phoenix Bio Pharm Assets, or to practice or to use
any component of the foregoing that would result in any Improvement made by, for
the benefit of or under the authority of, such Third Party to be exempt from the
covenant granted by Phoenix Bio Pharm to MediJane in Section 2;




 (vii) 

the certificate of secretary for Phoenix Bio Pharm attached hereto

as Exhibit A is true, accurate and correct.




(b) Phoenix Bio Pharm covenants that Phoenix Bio Pharm will not, during the
Term, undertake any obligation, or grant any right, license, interest or lien,
that conflicts with its obligations, or the rights and licenses granted to
MediJane, under the terms of this Agreement, or impairs the rights granted by
Phoenix Bio Pharm to MediJane under the terms of this Agreement.




6.3 Disclaimer. EXCEPT AS PROVIDED IN THIS ARTICLE 6, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY (EXPRESS, IMPLIED, STATUTORY OR OTHERWISE) WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
WITH RESPECT TO THE PHOENIX BIO PHARM ASSETS OR ANY DERIVATIVE OR MODIFICATION
OF THE PHOENIX BIO PHARM ASSETS, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY AND
ALL IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, AND ALL WARRANTIES AND CONDITIONS OF THE VALIDITY OF THE
LICENSED PATENTS OR NONINFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.
 THIS SECTION 6.3 SHALL NOT BE CONSTRUED TO LIMIT EITHER PARTY'S OBLIGATIONS
UNDER ARTICLE 5.







ARTICLE 7

LIMITATION OF LIABILITY




EXCEPT FOR ANY LIABILITY THAT IS THE CONSEQUENCE OF WILLFUL MISCONDUCT OF A
PARTY, OR A BREACH OF ARTICLE 4, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES
(INCLUDING LOST OR ANTICIPATED REVENUES OR PROFITS RELATING TO THE SAME),
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY ARISING OUT OF THIS AGREEMENT,
WHETHER SUCH CLAIM IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGE. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY PROVIDED HEREIN. THIS ARTICLE 7 SHALL
NOT BE CONSTRUED TO LIMIT EITHER PARTY'S OBLIGATIONS UNDER ARTICLE 4.







ARTICLE 8

TERM AND TERMINATION




8.1 Term. Unless terminated earlier pursuant to Section 8.2, the term of this
Agreement shall commence on the Effective Date and continue in full force and
effect for a term of ten years.  The parties may agree to up to three additional
ten-year terms.  The license fee relating to those additional terms shall be
negotiated in good faith by the parties.




8.2 Termination.




(a) For Convenience. Any provision herein notwithstanding, MediJane shall have
the right to terminate this Agreement at will at any time by giving Phoenix Bio
Pharm ten days' written notice referencing this Section 8.2(a).




(b) For Material Breach. If either Party shall, at any time, breach any material
term, condition or agreement herein, and shall fail to have initiated and
actively pursued remedy of any such default or breach within ten days after
receipt of written notice thereof, that other Party may, at its option,
terminate this Agreement and revoke any rights and licenses herein.




Any termination of the Agreement under this Section 8.2(b) shall not, however,
prejudice the right of the Party who terminates this Agreement to recover any
sums due at the time of such cancellation, and it being understood that if
within ten days after receipt of any such notice the breaching Party shall have
initiated and actively pursued remedy of its default, then the rights and
licenses herein granted shall remain in force as if no breach or default had
occurred on the part of the breaching Party, unless such breach or default is
not in fact remedied within 30 days of such notice.







 

8.3 Effect of Termination/Expiration.




(a) Rights and Obligations Upon Expiration. Upon expiration (but not earlier
termination) of this Agreement, all rights and licenses granted by either Party
to the other Party hereunder that were in effect immediately prior to the
effective date of such expiration shall become irrevocable, perpetual and
fully-paid.




(a)

Rights and Obligations Upon Termination. As of the effective date of a
termination (but not expiration) of this Agreement for any reason:




(i)

Section 2.1 shall terminate and all rights in the Licensed IP shall revert to
Phoenix Bio Pharm, except as provided in Section 8.3(c); and




(ii) 

Phoenix Bio Pharm shall have the right to retain all consideration paid
hereunder; provided that, in the event of termination of this Agreement pursuant
to Section 8.2(b);  (A) each Party shall return to the other Party any materials
(including, without limitation, the Phoenix Bio Pharm Assets), and any and all
improvements, derivatives or modifications thereof provided to it by such Party
pursuant to this Agreement; and (B) each Party shall return to the other Party
and cease using all Confidential Information of the other.




 (c) Accrued Rights. Termination or expiration of this Agreement for any reason
will be without prejudice to any rights that will have accrued to the benefit of
a Party prior to such termination or expiration. Such termination or expiration
will not relieve a Party from obligations that are expressly indicated to
survive termination or expiration of this Agreement.




(e) Survival. Articles 1, 4, 5, 7 and 8, and Sections 2.2 and 8.3 (as
applicable), shall survive the expiration and any termination of this Agreement.
Except as otherwise provided in this Section 8.3, all other provisions of this
Agreement shall terminate upon the expiration or termination of this Agreement.














ARTICLE 9

GENERAL PROVISIONS




9.1 Entire Agreement of the Parties; Amendments. This Agreement constitutes and
contains the entire understanding and agreement of the Parties respecting the
subject matter hereof and cancels and supersedes any and all prior and
contemporaneous negotiations, correspondence, understandings, and agreements
between the Parties, whether oral or written, regarding such subject matter. No
waiver, modification, amendment or alteration of any provision of this Agreement
will be valid or effective unless made in writing and signed by each of the
Parties; provided that any waiver, modification, amendment or alteration of
Section 4.5 or Section 9.6 shall be valid and effective only by the procedure
set forth in such Section 4.5 and/or Section 9.6, as applicable.




9.2 Further Actions.  Each Party agrees to execute, acknowledge, and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the express provisions of this Agreement.




9.3 Assignments.  Neither this Agreement nor any interest hereunder may be
assigned, nor any other obligation delegated, by a Party without the prior
written consent of the other Party; provided, however, that a Party shall have
the right to assign this Agreement without consent of the other Party to an
Affiliate of the assigning Party or to any successor in interest to the
assigning Party by operation of law, merger, consolidation, or other business
reorganization or the sale of all or substantially all of its assets relating to
the subject matter of this Agreement in a manner such that the assigning Party
will remain liable and responsible for the performance and observance of all of
its duties and obligations hereunder. This Agreement shall be binding upon
successors and permitted assigns of the Parties.  Any assignment not in
accordance with this Section 9.3 will be null and void.




9.4 Performance by Affiliates.  The Parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates or may
exercise some or all of its rights under this Agreement through Affiliates,
provided, however, that each Party shall remain responsible and be guarantor of
the performance by its Affiliates and shall cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance. In
particular and without limitation,




(i) all Affiliates of a Party that receive Confidential Information of the other
Party pursuant to this Agreement shall be governed and bound by all obligations
set forth in Article 4, and

 

(ii) all Affiliates of MediJane that have access to the Phoenix Bio Pharm Assets
or any derivative or modification thereof shall be governed and bound by all
obligations set forth in Section 2.2 and Article 4.   Each Party will prohibit
all of its Affiliates from taking any action that such Party is prohibited from
taking under this Agreement as if such Affiliates were parties to this
Agreement.




9.5 Relationship of the Parties. The Parties shall perform their obligations
under this Agreement as independent contractors and nothing in this Agreement is
intended or will be deemed to constitute a partnership, agency or
employer-employee relationship between the Parties. Neither Party will have any
right, power or authority to assume, create, or incur any expense, liability, or
obligation, express or implied, on behalf of the other.

 

9.6 Notices. Any notice, request, delivery, approval or consent required or
permitted to be given under this Agreement will be in writing and will be deemed
to have been sufficiently given if delivered in person, transmitted by facsimile
(receipt verified) or by express courier service (signature required) or five
(5) days after it was sent by registered letter, return receipt requested (or
its equivalent); provided that no postal strike or other disruption is then in
effect or comes into effect within two (2) days after such mailing, to the Party
to which it is directed at its address or facsimile number shown below or such
other address or facsimile number as such Party will have last given by notice
to the other Party.







If to MediJane:

Ron Lusk, President 

  

ron.lusk@mjmd.net




  

  

  

If to Phoenix Bio Pharm:

Spike Humer, President

  

shumer@phph.co

 

  

9.7 Compliance with Law.  Each Party shall comply with all Law in connection
with its activities pursuant to this Agreement.




9.8 Governing Law; Dispute Resolution. The rights and obligations of the Parties
under this Agreement shall be governed, and shall be interpreted, construed, and
enforced, in all respects by the Law of the State of Colorado without giving
effect to any conflict of Law rule that would result in the application of the
Law of any jurisdiction other than the internal Law of the State of Colorado to
the rights and duties of the Parties. All actions and proceedings arising out of
or relating to this Agreement shall be heard and determined in any Colorado
State or federal court sitting in Denver, Colorado, and the Parties hereby
irrevocably submit to the jurisdiction of such courts in any such action or
proceeding and irrevocably waive any defense of an inconvenient forum to the
maintenance of any such action or proceeding.

 

9.9 Rights in Bankruptcy. The Parties acknowledge and agree that this Agreement
constitutes a license of rights to "intellectual property" as that term is
defined in Section 101(35A) of Title 11, United States Code (the "Bankruptcy
Code") and is therefore governed by Section 365(n) of the Bankruptcy Code.  The
Parties shall retain and may fully exercise all of their respective rights and
elections under the Bankruptcy Code.  Notwithstanding anything to the contrary,
if a Chapter 11 petition is filed by or against Phoenix Bio Pharm, Phoenix Bio
Pharm seek approval of the bankruptcy court to assume this Agreement pursuant to
11 U.S.C. § 363.




9.10 Captions. The captions to this Agreement are for convenience only, and are
to be of no force or effect in construing or interpreting any of the provisions
of this Agreement.




9.11 Waiver. A waiver by a Party of any of the terms and conditions of this
Agreement in any instance will not be deemed or construed to be a waiver of such
term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations, and agreements contained in this
Agreement will be cumulative and none of them will be in limitation of any other
remedy, right, undertaking, obligation, or agreement of either Party.




9.12 Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under Law, but, if any
provision of this Agreement is held to be prohibited by or invalid under Law,
such provision will be ineffective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or of this
Agreement. The Parties will make a good faith effort to replace the invalid or
unenforceable provision with a valid one that in its economic effect is most
consistent with the invalid or unenforceable provision




9.13 Counterparts. This Agreement may be executed simultaneously in
counterparts, any one of which need not contain the signature of more than one
Person but all such counterparts taken together will constitute one and the same
agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives as of the Effective Date.




 

 

 

 

 

 

 

 

 

MEDIJANE, INC.





PHOENIX BIO PHARM CORPORATION




By:  

/s/Ron Lusk

 By:  

Lewis “Spike” Humer

 

Name: Ron Lusk

  

Name: Lewis Spike Humer





   

Title:

 President





Title:

 President


















